BETTS, District Judge.
This was an action for a suit of sails furnished to the schooner in September, 1838, she being at that time a foreign vessel belonging to citizens of the state of New Jersey. In September, 1839, the schooner was sold to citizens of New York, for a valuable consideration and registered in New York the purchasers having notice at the time of purchase that her previous owners owed the libelant for a set of sails, .about $600, but without knowledge that the demand was a lien upon the vessel. The action was commenced in November, 1839, and the vessel attached.
Held: That the demand was a lien on the vessel when the action was instituted. That the fact that the schooner was a domestic vessel when arrested, and had performed several voyages from this port after she became so, previous to the attachment, does not extinguish the lien which attaches to the vessel under the general maritime law, and not by force of any state statute. That the purchasers had sufficient notice of the lien at the time of purchase to put them on inquiry. That the delay of twelve years in bringing the cause to a hearing after its commencement restricts the litigant parties to their strict legal rights, but does not take away from the libelant his right to interest upon his demand. Decree for libelant for value of sails with interest at six per cent from Nov. 21, 1839, and costs.